                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION
                                          (at Lexington)

    DAWN CRAWFORD, In her Capacity as                           )
    Administratrix of the Estate of Marc                        )
    Crawford,                                                   )     Civil Action No. 5:18-CV-623-CHB
                                                                )
              Plaintiff,                                        )
                                                                )      ORDER DISCHARGING SHOW
    v.                                                          )     CAUSE ORDER AND ORDERING
                                                                )      PLAINTIFF TO SHOW CAUSE
    JOHN TILLEY, et al.,                                        )
                                                                )
              Defendants.
                                              ***     ***       ***   ***
         This matter is before the Court on Plaintiff’s Notice of Compliance [R. 10] to the Court’s

Show Cause Order [R. 4]. The Court indicated that its show cause order would not be

discharged until he filed notice that he had complied with the order. [R. 7] Plaintiff has filed

such notice. However, the record, to date, does not reflect service on the Defendants. Fed. R.

Civ. P 4(l) requires an affidavit for proof of services of process, and plaintiff’s notice of

compliance is not such an affidavit.

         IT IS HEREBY ORDERED as follows:

         1.        The Court’s Show Cause Order [R. 4] is hereby DISCHARGED.

         2.        Plaintiff shall SHOW CAUSE within 14 days of this order as to why his claims

should not be dismissed for failing, per Fed. R. Civ. P(m), timely prove, per 4(l), service. 1

         This the 28th day of October, 2019.


1
  Defendant Correct Care Solution LLC’s motion filing [R. 11] logically indicates that Plaintiff has, in fact, served at
least one Defendant. Thus, the Court limits the show cause order to Plaintiff’s claims against Defendants other than
Correct Care. That said, the Rule 4(l)(1) proof obligation persists independently of the fact of valid service. See
Rule 4(l)(3) (noting that “[f]ailure to prove service does not affect validity of service”). Further, the Court, as to the
remainder of Plaintiff’s extensive Defendant slate, sees no record evidence of Rule 4(m) compliance. The absence
of such proof triggers the Court’s Rule 4(m) obligation, effectuated by this Order.

                                                            1
cc: Counsel of Record




                        2
